DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):






The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 

Regarding claims 1-13 the applicant list a series of components (i.e. measurement chamber, feedthrough, electronics etc etc) however the applicant fails to define how these components are structurally related connected.

Claims 2-12 are rejected due to their dependency of rejected claims 1 and / or 13.

6.	Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 1 recites the limitation "the thermal sensing principle"; There is insufficient antecedent basis for this limitation in the claim.

	Claim 1 recites the limitation "the thermal time-of-flight"; There is insufficient antecedent basis for this limitation in the claim.

	Claim 1 recites the limitation "the different stages of the vacuum"; There is insufficient antecedent basis for this limitation in the claim.

	Claim 2 recites the limitation "the membrane"; There is insufficient antecedent basis for this limitation in the claim.

	Claims 2 & 4 recites the limitation "the open window or open slot"; There is insufficient antecedent basis for this limitation in the claim.

	Claims 2 & 7 recites the limitation "the underneath cavity"; There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 2 the recitation “close to it” is not clear. The applicant has not clearly defined “it” and it is not clear as to what the applicant is referring.

	Regarding claim 5 the recitation “the thermal conductivity measurement will be used to measure the vacuum”, is deemed ambiguous and overly broad. With emphasis on the phrase “will be used”, this recitation is not definitive and / or clear and raises the question as to whether thermal conductivity measurement is performed or not?


	Regarding claim 7 the recitation “the thermistor 20will be powered at high power”, is deemed ambiguous and overly broad. With emphasis on the phrase “will be powered”, this recitation is not definitive and / or clear and raises the question as to whether the thermistor is powered at high power or not?


	Regarding claim 7 the recitation “the change of temperature that will be further correlated”, is deemed ambiguous and overly broad. With emphasis on the phrase “will be correlated”, this recitation is not definitive and / or clear and raises the question as to whether the temperature is correlated to changes in the vacuum or not?

	Claim 8 recites the limitation " the process compatibility"; There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 10 the recitation “he cavity will be used to provide thermal isolation”, is deemed ambiguous and overly broad. With emphasis on the phrase “will be used”, this recitation is not definitive and / or and raises the question as to whether the cavity provides thermal isolation or not?

	Regarding claim 11 the recitation “the vacuum chamber will be made of stainless steel”, is deemed ambiguous and overly broad. With emphasis on the phrase “will be made of stainless steel”, this recitation is not definitive and / or clear and raises the question as to whether the vacuum chamber is made of steel or not?

	Regarding claim 11 the recitation “the surface of the vacuum sensor chip will be preferably within 1000 um”, is deemed ambiguous and overly broad. With emphasis on the phrase “preferably within 1000 um”, this recitation is not definitive and / or clear and raises the question as to whether the vacuum chamber is made of steel or not?

	Regarding claim 11 the recitation “the sensor chip edge to the exit will be preferably within 1.5 to 10 mm in length”, is deemed ambiguous and overly broad. With emphasis on the phrase “will be preferably within 1.5 to 10 mm”, this recitation is not definitive and / or clear and raises the question as to whether the vacuum chamber is made of steel or not?

	Claims 3, 6 and 9 are rejected due to their dependency of rejected claims 2 & 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 109075010 B Cold cathode ionization vacuum gauge and method for measuring pressure
CA 3007375 A1 CALIBRATION-LESS MICRO-FABRICATED VACUUM GAUGE DEVICES AND METHOD FOR MEASURING PRESSURE
US 20150276536 A1 Micro-Pirani Vacuum Gauges
US 20140216127 A1 SEPARATED TYPE PRESSURE GAUGE
EP 1890124 A1 IONIZATION VACUUM GAUGE

KR 20030088089 A Vacuum gauge of heat capacity type
US 20010011890 A1 Ionization vacuum gauge

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANDRE J ALLEN/Primary Examiner, Art Unit 2856